306 N.W.2d 132 (1981)
STATE of Minnesota, Respondent,
v.
Thomas Jay KLINE, Appellant.
No. 51558.
Supreme Court of Minnesota.
June 5, 1981.
C. Paul Jones, Public Defender, and Robert D. Goodell, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Gary Hansen and John H. Daniels, Jr., Sp. Asst. Attys. Gen., St. Paul, James Clifford, County Atty., Chisago County, Center City, for respondent.
Considered and decided by the court en banc without oral argument.
*133 WAHL, Justice.
Defendant was found guilty by a district court jury of aiding and abetting the commission of an aggravated robbery, Minn.Stat. §§ 609.05 and 609.245 (1978), and was sentenced by the trial court to a limited maximum prison term of ten years. Issues raised by defendant on this appeal from judgment of conviction relate to the sufficiency of the evidence that he knowingly and intentionally aided in the commission of the robbery and to the fairness of the prosecutor's closing argument. No useful purpose would be served by summarizing the evidence against defendant. It is sufficient to say that our examination of the record satisfies us that the evidence of defendant's guilt was sufficient. We do not consider the issue of the propriety of the prosecutor's closing argument, because defendant, by failing to object or seek curative instructions, is deemed to have forfeited his right to have the issue considered on appeal.
Affirmed.